Name: Commission Regulation (EEC) No 3696/81 of 22 December 1981 amending Regulation (EEC) No 2737/77 on measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12. 81 Official Journal of the European Communities No L 369/29 COMMISSION REGULATION (EEC) No 3696/81 of 22 December 1981 amending Regulation (EEC) No 2737/77 on measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs , corms and tubers Whereas there is no likelihood of the abolition of the existing plant health measures in Japan ; whereas, for this purpose, the period of validity of Regulation (EEC) No 2737/77 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Live Trees and Other Plants, Bulbs, Roots and the like, Cut Flowers and Orna ­ mental Foliage , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1 968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like , cut flowers and ornamental foliage ('), Having regard to Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flowering bulbs , corms and tubers (2 ), as last amended by Regulation (EEC) No 2530/80 (3 ), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2737/77 of 9 December 1977 (4) amended Regulation (EEC) No 537/70 (5) and authorized the Member States to waive certain requirements of the quality standards for Hyacinthes orientalis bulbs exported to Japan ; whereas that Regulation is valid only until 31 December 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The last sentence in Article 2 of Regulation (EEC) No 2737/77 is hereby replaced by the following : ' It shall apply until 31 December 1984.' Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 55, 2. 3 . 1968 , p . 1 . (J ) OJ No L 71 , 21 . 3 . 1968 , p . 1 . ( 3 ) OJ No L 259, 2. 10 . 1980, p . 6 . ( «) OJ No L 316, 10 . 12 . 1977, p . 29 . (5 ) OJ No L 67, 24 . 3 . 1970, p . 10 .